      Case: 1:20-cv-02134 Document #: 87 Filed: 05/11/20 Page 1 of 3 PageID #:2663




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 ANTHONY MAYS, et al.,                           )       Case No. 20‐CV‐2134
                                                 )
                Plaintiffs,                      )
                                                 )       Hon. Matthew F. Kennelly,
 v.                                              )       in his capacity as Emergency
                                                 )       Judge
 THOMAS J. DART, Sheriff of Cook                 )
 County,                                         )
                                                 )       Hon. Robert W. Gettleman,
                Defendant.                       )       District Court Judge
                                                 )
                                                 )
                                                         Hon. M. David Weisman,
                                                         Magistrate Judge



      DEFENDANTS’ MOTION FOR LEAVE TO FILE OVERSIZED RESPONSE TO
      PLAINTIFF’S MAY 6, 2020 FILING AND MOTION TO STRIKE PLAINTIFFS’
                    REQUEST FOR EXPEDITED DISCOVERY




        Defendant Thomas J. Dart, Sheriff of Cook County, by and through his

undersigned attorneys, and for his Motion for Leave to File Oversized Response, states

as follows:

        1.     On May 6, 2020, this Court ordered Defendant to file his response to

Plaintiffs’ Response to Plaintiffs’ May 6, 2020 Filing by May 11, 2020. Dkt. #86.

        2.     Local Rule 7.1 provides that no party shall file a brief in excess of 15 pages

without prior Court approval.

        3.     In order to comply with this Court’s order to discuss steps taken at the Cook

County Jail to address the COVID‐19 pandemic, and to address the legal issues raised by


                                                                             1030311\305694327.v1
   Case: 1:20-cv-02134 Document #: 87 Filed: 05/11/20 Page 2 of 3 PageID #:2664




the relief Plaintiff’s Motion seeks, Defendant respectfully requests this Court grant him

leave to file an oversize brief of 26 pages.

       WHEREFORE, Defendant respectfully requests this Court grant him leave to file

an oversize 20‐page response to Plaintiffs’ Temporary Restraining Order or Preliminary

Injunction.

                                                   Respectfully submitted,

                                                   HINSHAW & CULBERTSON

                                                   /s/ Gretchen Harris Sperry
                                                   Gretchen Harris Sperry




 Robert T. Shannon
 James M. Lydon
 Adam R. Vaught
 Gretchen Harris Sperry
 Lari A. Dierks
 Hinshaw & Culbertson LLP
 151 North Franklin Street, Suite 2500
 Chicago, IL 60606
 Telephone: 312‐704‐3000
 gsperry@hinshawlaw.com




                                               2
                                                                                1030311\305694327.v1
   Case: 1:20-cv-02134 Document #: 87 Filed: 05/11/20 Page 3 of 3 PageID #:2665




                              CERTIFICATE OF SERVICE

       The undersigned certifies that on MAY 11. 2020, I electronically filed the forgoing
DEFENDANTS’ MOTION FOR LEAVE TO FILE OVERSIZED BRIEF with the Clerk
of the U.S. District Court, using the Court’s CM/ECF system, which will accomplish
service electronically on all counsel of record.

                                                       /s/ Gretchen Harris Sperry




                                            3
                                                                           1030311\305694327.v1
